On Rehearing.
PER CURIAM.-
The insistence of counsel for appellant that this court proceed to a determination of the more material questions involved in this controversy, rather than that the decision should be rested on the proposition stated in the opinion, is a matter which was considered by the court on the original hearing. The investigation of those questions, as presented by the record and assignments of error, was thoroughly made by the Justice to whom the appeal was assigned for the preparation of an opinion thereon for submission to the consultation of the court; but, since the result (affirmance) was inevitable on the ground stated in the opinion on original hearing, and since it could not be certainly anticipated (for the new trial to follow) what view the trial court would take on these questions, it was determined not to undertake, in advance, to lay out a course of procedure to be followed in the further progress of the litigation.
*316There was not, nor is, any confession of reversible error by or for appellee in any particular. To the contrary, counsel for appellee, in Ms argument at the bar, called attention to the state of' the bill of exceptions, from which the affirmance must, as ruled, result. But if it had been or were otherwise, the rule of waiver in respect to errors assigned in this court has no application to an appellee.' The presumption, in favor of the rulings of the trial court, of the absence of error, creates the obligation on an appellant to show error by that tribunal. And on review of the action of the trial court in sustaining a motion for new trial, the obligation is on the appellant to exclude the reference of the ruling for correctness, in sustaining the motion, to any one or more of the grounds thereof. — Central Iron Co. v. Thompson, 165 Ala. 548, 51 South. 608; Choate v. A. G. S. R. Co., 170 Ala. 590, 54 South. 507.
The rehearing is denied.